Citation Nr: 1336786	
Decision Date: 11/13/13    Archive Date: 11/26/13

DOCKET NO.  10-20 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disorder. 

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to an increased disability evaluation for residuals, torn quadriceps, left leg, currently rated as 0 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Marines from February 1963 to February 1967.  He also served in the Army Reserves from approximately April 1975 to April 1978.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah that determined that new and material evidence had not been received to reopen the Veteran's previously denied claim of service connection for a left knee disorder.  In an April 2010, statement of the case, however, the RO ostensibly reopened and then denied the claim following a review on a de novo basis. 

Although the RO has reopened the Veteran's claim of entitlement to service connection for a left knee disorder, the Board has a jurisdictional responsibility to review on appeal that threshold determination prior to a review of the resulting "down stream" claim of entitlement to service connection for a left knee disorder.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  

In June 2010, the Veteran's local representative submitted clarification that they were not appealing the rating decision for residuals, torn quadriceps, left leg on his April 2010 substantive appeal VA Form 9.  An October 2013 Appellant Brief submitted by the Veteran's national representative, however, included arguments regarding the Veteran's claim for a higher rating evaluation for residuals, torn quadriceps, left leg.  A substantive appeal (VA Form 9 or equivalent statement) may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2012).  Although the October 2013 Appellant Brief continued to advance arguments regarding the issue of entitlement to an increased rating for his leg, given that the Veteran through his representative had already withdrawn that issue the criteria is met for such withdrawal of the claim.  Accordingly, the Board does not have jurisdiction to review the appeal for residuals, torn quadriceps, left leg, and it must be dismissed as decided below.
The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

The Veteran had requested to testify at a hearing before the Board in his VA Form 9 but then withdrew this request in July 2010 via mail.  Accordingly, the Board will proceed with appellate review.

The issue of entitlement to service connection for a left knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In an unappealed decision, dated in October 2008, the RO denied the Veteran's claim for service connection for a bilateral knee disorder.  The decision is final. 

2.  Assuming its credibility, the evidence associated with the claims file subsequent to the October 2008 decision is neither cumulative nor redundant, and by itself or in connection with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a left knee disorder.  

3.  On June 2010, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of the appeal of the rating decision for entitlement to a higher disability evaluation for residuals, torn quadriceps, left leg, currently evaluated at 0 percent disabling, is requested.




CONCLUSIONS OF LAW

1.  The October 2008 decision that denied the Veteran's claim for service connection for a left knee disorder is final.  38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).  

2.  New and material evidence having been presented to reopen a claim for service connection for a left knee disorder, the claim for a left knee disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 

3.  The criteria for withdrawal of an appeal by the Veteran (or his or her authorized representative) for entitlement to a higher disability evaluation for residuals, torn quadriceps, left leg, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

With respect to the claim for new and material evidence, the Board is reopening the service connection claim.  Therefore, any defect in the notice letter concerning the evidence needed to reopen the claim-or, indeed, any deficiency in VA's compliance with its duty to assist the Veteran-cannot be prejudicial to him.  The Board is granting the new and material aspect of the Veteran's appeal in full.  Thus, the Board concludes that the notice requirements as they pertain to new and material evidence have been complied with, and that a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Analysis-left knee disability

The Veteran essentially contends that he has a current left knee disorder due to his time in the Reserves, specifically an October 1975 injury to his knee and leg during airborne training.  

Active military, naval, or air service includes any period of active duty training (ACDUTRA) during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury (but not disease) incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (22), (23), (24), 106; 38 C.F.R. § 3.6(a), (c), (d) (2013).

Here, a January 1976 DA Form 2173 confirms that the Veteran's October 1975 injury during airborne training was incurred during active duty at Fort Benning.  Therefore, the Veteran is being considered under applicable ACDUTRA regulations.  

The rating decision in October 2008 denied the claim for a bilateral knee disorder because there was no evidence of treatment for the condition in service and the Veteran did not furnish evidence to show incurrence and continuity of the disorder.  Subsequently, in a March 2009 conference, the Veteran withdrew his appeal.  The October 2008 rating decision is final because the Veteran did not file a timely appeal with respect to the rating decision.  See 38 U.S.C.A. § 4005(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

The claim of entitlement to service connection for left knee disorder may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2002); Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed his application to reopen his claim in December 2009.  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  In this regard, in the case of Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In June 2009, the Veteran was afforded an examination.  The examiner noted "for the claimed knee condition, I would diagnose him with left knee strain.  X-ray was done and if arthritis is present on his x-ray then diagnosis would be left knee arthritis."  She also stated there was no evidence in the Veteran's medical records of an actual knee injury.  She noted that the Veteran said he had joint pain but that he had no documentation of any problems with respect to his knee joint.  

In December 2009, upon submission of appeal to reopen his claim for a left knee joint disorder, the Veteran also submitted evidence, including the October 1975 service treatment record notation of his airborne training injury, including the examiner's notation stating the patient was "unable to fully extend knee.  Knee joint swollen. "

In February 2010, after a January 2010 rating decision denying a claim to reopen based on new and material evidence, the Veteran submitted an NOD directing the VA towards an MRI performed at the Salt Lake City VAMC.  The MRI was conducted January 2010 and the impression was that the findings were consistent with a remote partial ACL injury and a subsequent medial meniscus injury.  Signal characteristics within the meniscus suggested a healed tear.  There was no codominant patellar morphology and not joint effusion.  

The VA afforded the Veteran an examination in March 2010 for the left knee disability in connection with the notice of disagreement.  The March 2010 examination instructions asked "Whether it this is as likely as not that the Veteran's left knee disability is the result of the injury in 1976."  The examiner reported that the Veteran stated during examination that his disability was a result of an airborne training injury in January 1976.  The examiner stated that she did not see an airborne training injury in January 1976 in service treatment records, but she did see notations of torn quadriceps from October 1975.  

The examiner opined that she could not resolve the issue without resorting to mere speculation because there was no evidence to support that the Veteran's knee injury occurred at the same time as the 1975 quadriceps injury and that there was no evidence of a January 1976 injury event so she could not find the knee causally related to such injury.  She also stated that no other precise, clear, specific diagnosis could be given based on the limited data available and the examination findings that day.  

The Veteran stated in his April 2010 VA Form 9 Substantive Appeal that the BVA incorrectly pursued torn muscles and quadriceps and that it was a left knee injury he was complaining about when he visited the VA hospital and which he had suffered in October 1975.  He also resubmitted a copy of service treatment records showing that notations that read "patient unable to fully extend knee.  Knee joint swollen."

Based on the foregoing, the Board concludes that sufficient evidence has been submitted to reopen the claim for service connection for a left knee disability as there is evidence suggesting that the Veteran suffers from a current disability and an in-service injury.  38 C.F.R. § 3.156(a) (2013).  The Veteran's VA examinations, including lay statements, as well as evidence submitted with the substantive appeal, including the October 1975 service treatment records, serve as new and material evidence received since October 2008 that is sufficient to reopen the claim.  In this regard, the Board notes that for the limited purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Additionally, the Court has set forth a low threshold to reopen claims, and with the evidence of record combined with VA assistance, there is a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010). Furthermore, the Veteran is competent to attest to any symptoms which he may attribute to service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  

As there is evidence that the Veteran has a current disability and an in-service injury, the Board finds that new and material evidence has been received as it was not previously of record and raises a reasonable possibility of substantiating the claim of service connection for left knee joint disorder.  Thus, the claim is reopened.  Id.  The merits of the underlying claim of service connection are addressed in the Remand section below.

Based on the foregoing, the Board concludes that sufficient evidence has been submitted to reopen the claim for service connection for a left knee disorder.  See 38 C.F.R. § 3.156(a) (2013).  To this extent, the appeal is granted.

Analysis-residuals, torn quadriceps, left leg

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2012).  In the present case, the Veteran, through his authorized representative, withdrew the appeal of the denial of a claim for entitlement to a higher disability evaluation for residuals, torn quadriceps, left leg in June 2010 in writing, and hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

ORDER

New and material evidence having been received, the application to reopen a claim for service connection for a left knee disorder is allowed, and to that extent the appeal is granted.

The appeal for entitlement to a higher disability evaluation for residuals, left leg, torn quadriceps, is dismissed.


REMAND

The Board finds that further development is warranted to ensure a complete record before entitlement to service connection can be addressed on the merits. 

With respect to the reopened claim for service connection for a left knee disorder, as noted above, the Veteran was afforded an examination in March 2010.  Upon review of the claims folder and evaluation of the Veteran, the examiner opined that she could not render an opinion without resorting to mere speculation.  The Veteran essentially contends that his current left knee is related to his duties during active duty training, specifically his 1975 injury which was noted in his treatment records.  The Board notes that the March 2010 VA examiner offered an opinion that did not properly take into account the Veteran's October 1975 service treatment records or the lay evidence of record.  On remand, the Veteran must be afforded another examination to determine the nature and etiology of his left knee disability. 

The Board finds that the current evidence of record is insufficient to determine the nature and etiology of the Veteran's claim for service connection for a left knee disorder.  The competent evidence of record suggests the Veteran has a current knee disability that may have been incurred during a period of ACDUTRA.  In light of the foregoing, the Board finds that a remand for an appropriate VA examination and opinion addressing whether the knee disability was first manifest in ACDUTRA service and or is otherwise related thereto, is necessary.  38 C.F.R. § 3.159(c)(4) (2013).  Therefore, on remand, the Veteran must be afforded another VA examination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate).  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his current left knee disability.  The claims file must be made available to and reviewed by the examiner prior to completion of the examination report, and the examination report must reflect that the claims folder was reviewed.  All indicated studies should be performed, and all findings should be reported in detail. 

Based on a review of the record and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that the left knee disability is attributable to service, including any period of ACDUTRA, specifying whether the condition:

(A) had its onset during the Veteran's period of active military service, any period of Reserve military service (i.e., periods of active duty for training (ACDUTRA) or within one-year of separation from active military service; 

(B) is related to the Veteran's active military service, any period of Reserve military service (i.e., ACDUTRA); or

(C) was permanently increased beyond its natural progression during any period of Reserve military service (i.e., ACDUTRA).

In rendering this opinion, the examiner should comment on and discuss the Veteran's October 1975 service treatment record which noted the Veteran was "unable to fully extend knee.  Knee joint swollen," as well as the Veteran's lay assertions regarding his knee pain since service, including his January 1976 letter to his Major in the Reserves.  

A complete rationale for any opinion expressed should be provided in a legible report.  The examiner should address any contrary evidence of record. 

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  Then, after ensuring any other necessary development has been completed, the RO should readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide him and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter  the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


